This is a suit challenging the constitutionality of Chapter 149 of the Private Acts of 1927, applicable by population classification to Benton County, providing for the election of the County Superintendent of Public Schools and the County Board of Education by the legal voters of the County. It is insisted that the bill violates Section 8, Article 1, of the Constitution, as construed by this Court recently in Smith v. Sells,156 Tenn. 539, wherein an act affecting the Board of Education for Pickett County was considered. The changes proposed were held to be colorable only, and for the manifest purpose of removing from office the board members affected, and the act therefore unconstitutional.
The Chancellor was of opinion that the changes made by the act now before us were substantial, not colorable merely, and he dismissed the bill. In this we think he was correct.
Here at least two changes are made which go to the organic constitution of the Board, in that, (1) the terms of office are changed from seven to two years, and (2) the members and Superintendent are elected by the legal voters of the County, and not, as theretofore, by the County Court. The second of these is clearly fundamental, affecting the source of authority of the officers. In Haggard v. Gallien, 157 Tenn. 269, we distinguished the case of Smith v. Sells, supra, on its facts and said: "The basic structure of the governmental form is necessarily affected by a change in the manner of selection of the members of the governing body, such as a change from an appointive to an elective membership," etc. Citing Goetz v.Smith, 152 Tenn. 462. Each case of the general character now before us stands or falls on its own facts. The decree of the Chancellor is affirmed. *Page 308